Citation Nr: 0500983	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Milwaukee, Wisconsin.


FINDINGS OF FACT

The veteran's left knee disability is manifested by 
arthritis, painful motion, and limitation of flexion to 30 
degrees.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for arthritis of the 
left have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102-5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA)) applies to all claims for VA benefits 
filed on or after its November 9, 2000 date of enactment or 
filed before its date of enactment but not final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

The VCAA applies to the adjudication of the issue presented 
on appeal because it was signed into law prior to the 
promulgation of the rating decision on appeal.  38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

Under the VCAA, VA has certain duties to claimants of VA 
benefits that must be fulfilled before their claims may be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The Board has concluded for the 
reasons that follow that VA has satisfied the VCAA with the 
actions it has taken on the issue on appeal and that all 
evidence needed for an equitable disposition of this issue 
has been secured.  

Notice

Under the VCAA, VA has a duty to give claimants of VA 
benefits certain notice concerning the evidence that is 
needed to substantiate their claims.  With respect to the 
claim on appeal, VA has fulfilled all requirements of the 
VCAA concerning this notice.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Quartuccio, 16 
Vet. App. at 186.  The United States Court of Appeals for 
Veterans Claims (the CAVC) has held that the notice must be 
furnished before an initial unfavorable decision by the 
agency of original jurisdiction on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II). 

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also states, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003).

Review of the claims file shows that the RO early on during 
the course of the adjudication process did not issue a 
discrete document, for example, a letter, designated as the 
notice required by section 5103 of the VCAA.  However, it is 
evident that throughout the adjudicative process, the RO kept 
the veteran and his representative informed about the 
evidence that would substantiate the claim, apprised him of 
his and VA's respective responsibilities under the VCAA to 
make efforts to secure the needed evidence, and described his 
due process rights and VA's duties under the VCAA concerning 
the development of evidence.

In an August 2001 letter sent to the veteran and his 
representative, the RO described the types of evidence that 
could substantiate the claim, suggested what VA's and the 
veteran's respective responsibilities were for obtaining that 
evidence, and stated that it would decide the claim if the 
veteran had not submitted evidence or information that the RO 
could use to obtain evidence within 60 days after the date of 
the letter.  In describing the evidence needed to support the 
claim, the RO did not explicitly advise that the evidence had 
to show that the severity of the left knee disability had 
increased.  However, it was clear that the veteran understood 
the nature of his claim.  Indeed, he averred in his May 2001 
statement of claim that his left knee disability had 
worsened, attaching private medical records to the statement 
of claim to support that contention.  Therefore, there was no 
need for the RO to advise the veteran in the August 2001 
letter of what evidence supporting a claim for an increased 
rating had to show.  Furthermore, any defects in the August 
2001 notice were cured by means of the statement of the case 
that the RO issued in December 2002.  There, the RO described 
in detail the evidence that would substantiate the claim, 
discussing the provisions of the rating schedule that 
determined what the evidence must show.  The statement of the 
case, by citing the pertinent sections of the VCAA and 
setting out the content of the regulation implementing those 
sections, informed the veteran of his and VA's respective 
responsibilities to make efforts to secure the needed 
evidence and described his due process rights and VA's duties 
under the VCAA concerning the development of evidence.

Notification of the veteran about these matters was not 
accomplished before the initial adjudication of the issue on 
appeal.  Cf. Pelegrini, 18 Vet. App. at 119-20.  However, 
this defect in the timing of notice did not prejudice the 
ability of the veteran to prosecute his appeal of the rating 
reduction.  The VCAA aims to ensure that a decision affecting 
the receipt of VA benefits is rendered on the basis of a 
complete evidentiary record and after the claimant and the 
claimant's representative, if any, are notified about the 
evidence needed to support the claim.  The RO provided notice 
sufficient to enable the veteran to participate effectively 
in this process.  With such notification, the evidentiary 
record was developed.  It appears that all evidence needed to 
decide the issue on appeal has been obtained.

Development of evidence

The VCAA requires that after notification is accomplished 
under section 5103 concerning the evidence that is needed to 
substantiate the claim, VA take certain actions to assist the 
claimant in obtaining that evidence.  With respect to the 
issue on appeal, VA has fulfilled its duty to assist the 
veteran with the development of evidence.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

The VCAA requires VA to give certain notice to the claimant 
if it is unable to obtain records needed to substantiate the 
claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  The notice must (i) identify the records VA was 
unable to obtain; (ii) explain the efforts VA made to obtain 
the records; (iii) describe any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain.  38 C.F.R. § 3.159(e).

Further, the VCAA requires VA to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary to the decision of a claim, it must be the case 
that there is competent evidence on file that a veteran has a 
current disability or persistent and recurring symptoms of 
disability that in turn may be associated with his active 
service but the medical evidence on file is insufficient to 
resolve the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

Review of the claims file shows that the RO obtained all VA 
and private medical records that the veteran indicated were 
relevant to his claim other than private medical records that 
the veteran submitted himself.  The Board concludes that the 
medical records needed to decide the claim are now on file.

In addition to those medical records, VA examination reports 
are on file.  These examination reports, dated in October 
2001 and December 2002, respectively, contain findings needed 
to resolve the issue on appeal.

The duties VA owes a claimant of VA benefits under the VCAA 
have been satisfied in the case of the issue on appeal.  On 
the basis of the record on file, therefore, the Board has 
decided the appeal

ii.  Rating of left knee disability

General principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2004).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2004).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2004).  When there is a question as to 
which of two schedular ratings shall be applied, the higher 
evaluation shall be assigned if the disability picture that 
is presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2004).

VA adjudicators must consider whether a schedular disability 
rating based on limitation of motion may be augmented under 
certain regulations applying to disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40, which concerns 
functional loss due to pain, and 38 C.F.R. § 4.45, which 
concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Schafrath, 1 
Vet. App. at 592; Deluca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  

Disability evaluations take into account competent lay 
evidence when relevant.  Under the VCAA, "competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004); see also 38 C.F.R. 
§ 3.102 (2004) (all reasonable doubt arising from the record 
concerning any point relevant to the claim must be resolved 
in favor of the claim).  Thus, a claim for a greater 
disability evaluation will be granted unless it is refuted by 
a preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

Factual Background

His service medical records show that the veteran fractured 
his left patella during service in December 1981, had open 
reduction internal fixation surgery on the patella to repair 
the fracture in December 1981, reinjured the knee in January 
1982, was treated with physical therapy and whirlpool baths 
for the resulting open wound, had open reduction internal 
fixation surgery on the patella in May 1982, again to repair 
the fracture, developed draining of a sinus tract of the left 
knee as a complication of that surgery, and had surgery to 
excise the draining sinus tract in October 1982, and 
developed a painful lump in the left knee that was treated in 
July 1983, when it was assessed as an abscess or neuroma, 
until it was pronounced fully healed.  A report concerning x-
rays taken of the left knee in February 1982 showed that 
there was a wire about the patella as a result of the 
surgery.  The report concerning his separation examination of 
August 1983 notes that he had a chronic, left knee problem, 
made reference to the three surgeries for fracture and sinus 
tract drainage, and contained a recommendation that he 
receive follow-up care from VA for the left knee.

In a December 1983 rating decision, the veteran was granted 
service connection with a rating of 10 percent for a left 
knee disability.  The disability was rated by analogy under 
Diagnostic Code 5257 and described in the rating as a 
fracture of the patella of the left knee, postoperative, with 
chronic draining sinus tract.  

Increased ratings of the left knee were denied in rating 
decisions of December 1985, August 1987, September 1993, and 
April 1999.

A VA examination of the joints was performed in March 1999 in 
conjunction with the claim denied in the April 1999 rating 
decision.  The report concerning the examination indicates 
that it included x-rays of the left knee that showed "post-
traumatic and post-surgical changes involving the patella 
which remain unchanged, with irregularity seen in the 
interior border of the patella, and a metallic wire projected 
over it," calcification of the intrapatellar region and a 
density of the tibial eminence that were unchanged in 
comparison with earlier manifestations, and "degenerative 
changes of the left patellofemoral compartment."  The 
examination report states a diagnosis for the left knee of 
"[s]tatus post surgical repair of fracture to the left 
patella (times two)," "[d]egenerative joint disease of the 
left knee," and "chronic pain relating to [these two 
diagnoses]."

In May 2001, the veteran filed the claim of entitlement to an 
increased rating of his left knee disability that was denied 
in the January 2002 rating decision that is the subject of 
this appeal.  In his statement of claim, he related that his 
knee "went out" as recently as March 2001 "with an extreme 
amount of pain" that "left [him] unable to walk for a short 
period of time" and averred that his left knee had worsened 
"over the past ten years."  He also related there that he 
had tried a knee brace but found that it did not help, and he 
gave examples there of ordinary use of the legs made 
difficult by his left knee condition:  stepping off a curb, 
standing in one position too long, walking ("the knee 
sometimes buckles and that action causes it to go out"), and 
going up or down steps (which he said he had to execute with 
great care).  He added in the statement of claim that he had 
missed "numerous days from work" because of pain in his 
left knee.

Two private medical records were submitted with the May 2001 
statement of claim.  One, dated in September 2000, indicates 
that the veteran had pain in the left knee since the 1981 
surgery that had not responded to traditional treatment 
(including medication) and shows that the veteran was given a 
referral to an orthopedic surgeon.  The other, dated in 
October 2000, indicates that the veteran's left knee was 
evaluated and assessed as "[s]tatus post left knee injury, 
now with pain."  The October 2000 report indicates that the 
veteran said that currently, his left knee buckled at times 
and that he had pain with use of the knee.  The report 
indicates that the examining physician reviewed x-ray reports 
that showed that there was a metallic wire still within the 
patella and that spurs and osteophytes had formed in the 
knee.  The report reflects that during clinical evaluation of 
the left knee, the examining physician found that it bore a 
well-healed transverse incision, that sensation and 
circulation of the knee were intact, that the medial and 
collateral ligaments of the knee were stable, that anterior 
and posterior drawer signs for the knee were negative, and 
that a Lachman test for the knee was also negative.  The 
report notes that the veteran said that he worked as a mail 
handler for the United States Postal Service.

The veteran's representative submitted work attendance 
records and additional private medical records in October 
2001.  The work attendance records, which concerned the years 
2000 and 2001, showed that the veteran had been absent from 
work but did not state the reasons for the absences.  The 
private medical records, which showed treatment for several 
orthopedic conditions, included notes concerning the left 
knee that were dated in July 1999 and April 2001, 
respectively.  The July 1999 note shows that the veteran 
complained of pain in his left knee and that the left knee 
condition was assessed as "[s]tatus post open reduction and 
internal fixation of the displaced fracture of the left 
patella and degenerative arthritis.  The April 2001 note 
shows that the veteran complained that he had been suffering 
from pain in his left knee for the past several days and 
needed a medical excuse to stay home from work and that the 
physician who saw him gave him the excuse after assessing his 
condition as "[l]eft knee pain most likely secondary [to] 
osteoarthritis."

In October 2001, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he declared that his 
left knee had deteriorated seriously "over the years" to 
the point that he could no longer climb stairs without severe 
pain.

In conjunction with the claim for an increased rating of the 
left knee disability, a VA examination of the joints was 
performed in October 2001.  The examination report indicates 
that the veteran said that he had worked at a post office for 
the past 15 years and did so currently under a one-hour 
standing restriction; that he was able to sit and stand 
throughout an eight-hour workday; that his left knee was 
painful and rated the pain as 7 or 8 on a scale of 10; that 
he could walk only for one-quarter of a mile; that he could 
stand no more than one, and sit no more than two, hours at a 
time; that standing and walking and "the weather" increased 
the pain in his left knee; and that he wore a brace on the 
knee at times.  The examination report indicates that 
physical examination showed that there was no evidence of 
erythema, instability, swelling, or crepitus of the left 
knee, that Lachman's and McMurray's signs for the left knee 
were negative, that the range of motion of the knee was from 
extension at 0 degrees to flexion at 130 degrees, and that 
for the left (and as well, the right) lower extremity, deep 
tendon reflexes were 2+, sensation was intact, and strength 
was 5/5.  The examination report observes that the veteran 
had pes planus of each foot, ambulated normally except with a 
varus gait, and was able to put his full weight on his left 
leg.  The examination report refers to x-rays of both knees 
that were taken in conjunction with the examination 
demonstrating "[m]ild degenerative disease which is 
tricompartmental in the left knee and which is extremely 
minimal in patellofemoral joint on right and tibial spines 
bilaterally," "[s]light diffuse soft tissue swelling 
anterior to patellae bilaterally, as well as thickening and 
calcifications within patellar tendons bilaterally, findings 
that may be the result of inflammation or previous trauma," 
"post-surgical change in left patella with metallic wire in 
place," and "[o]therwise normal knees."  The radiology 
findings set out in the examination report noted that the 
condition of the left knee had not changed "significantly" 
since the date in March 1999 when a VA joints examination 
last was performed.  The examination report states a 
diagnosis of status post patella fracture with degenerative 
joint disease of the left knee unchanged from the previous 
[March 1999] examination and bilateral soft tissue swelling 
consistent with acute trauma not related to the service-
connected condition.

In response to the January 2002 rating decision denying an 
increased rating, the veteran filed a notice of disagreement 
in March 2002 in which he pointed out that his left knee gave 
him "a great deal of pain" and caused him problems.

VA outpatient treatment records dated in 2002 are on file.  A 
July 2002 orthopedic note indicates that the veteran 
complained of pain in his left knee, including pain with use 
of the knee, but denied having any catching, locking, or 
instability of the knee.  A September 2002 orthopedic note 
shows that the veteran complained that his left knee 
condition was painful, had not improved, that he walked with 
a cane, that his symptoms worsened with prolonged sitting, 
and that he had pain in what the physician identified as his 
anterior knee.  The note indicates that clinical evaluation 
showed that the veteran had full range of motion of the left 
(and as well, the right) knee, no effusion, significant 
anterior scarring of the left knee, and diffuse anterior pain 
with a positive patellar grind test and a femoral condition 
"TTP."  The note indicates that x-rays of the left knee 
disclosed moderate degenerative joint disease (of the patella 
femoral and medial areas of the knee) and the presence of a 
retained wire in the patella.  The note states an assessment 
for the left knee of degenerative joint disease and patella 
femoral syndrome, commenting with this assessment that the 
veteran is not a candidate for total knee arthroscopy.  A 
September 2002 physical therapy note of the same date 
indicates that the veteran resisted moving his left knee 
because of pain and comments that he had "severe scar 
restriction" of that knee.

In conjunction with the appeal of the January 2002 rating 
decision, a VA examination of the joints was performed in 
December 2002.  The examination report indicates that the 
veteran said that his pain in the left (and as well, the 
right) knee had increased progressively over the last several 
years and its degree of severity was 8 to 10 on a scale of 
10; that his knees were not weak but were stiff when he 
walked; that his knees would swell occasionally; that he 
experienced no dislocation or subluxation of the knees; that 
he currently used ibuprofen and acetaminophen for pain; that 
he had missed approximately one-third of his work days 
because of knee or back pain; that he could drive and, other 
than being limited at work, could perform the activities of 
daily living; and that he used a cane in his right hand and a 
brace on his left knee.  The examination report observes that 
the examination was  "extremely limited secondary to 
patient's complaints of pain and refusal to bend his knees."  
Concerning range of motion in the left knee, the examiner 
noted in the examination report that the veteran kept the 
knee straight - - that both knees were wrapped in "Ace 
bandages" - - and, although a December 2002 treatment record 
showed he exhibited flexion of the left knee to 90 degrees, 
was usually, including during the examination, not able to 
exhibit more than 30 degrees of flexion because of the pain 
accompanying that motion.  The examiner noted in the 
examination report that the left knee was not ankylosed.  The 
examiner commented in the examination report, that he 
believed the veteran could achieve knee flexion that was 
greater than 30 degrees but acknowledged that his motion may 
have been restricted to that extent by pain.  The examination 
report indicates that there was no evidence of effusion or 
warmth of the left (or the right) knee; that the veteran had 
a positive patellar grind test for the left knee; that he 
said that he had pain in what the examiner identified as the 
anterior and posterior areas of the left knee; that there was 
no evidence of quadriceps wasting on the left (or the right) 
side; and that the veteran walked during the examination 
without bending his knees although his shoes had no unusual 
pattern of wear.  The examination report indicates that the 
stability of the knee ligaments was tested, and it does not 
note that the ligaments were unstable.  The examination 
report observes that there was "some evidence of some scar 
tissue" of the left knee but concludes that this scar tissue 
has not restricted left knee range of motion.  Referring to 
the VA September 2002 report concerning x-rays of the knee, 
the examiner suggested in the examination report that there 
was no clinical sign of inflammatory arthritis or of 
chondrocalcinosis.  The examination report states a diagnosis 
for the left knee of degenerative joint disease with range of 
motion restricted by pain:

Mild to moderate DJD [degenerative joint 
disease] of the left knee with severely 
restricted motion secondary to pain, 
however, based on my physical examination 
and the x-ray report [of September 2002], 
I do not feel that it is as much of a 
limitation as would be suggested on 
examination.  Again, I feel that he has 
at most moderate DJD with some pain and I 
do not think that the knee is unstable or 
grossly restricted in its range of 
motion.  There is not enough scar tissue 
to explain decreased range of motion for 
that injury.

In the VA Form 9, Appeal to Board of Veterans' Appeals, 
constituting his substantive appeal of the RO's denial of an 
increased rating, the veteran again described the left knee 
disability as he experienced it.  He averred that the left 
knee was unstable and "grossly restricted" in its range of 
motion.  He noted that it was extremely painful to flex the 
left knee.  He said that his left knee disability left him 
unable to walk properly or carry on normal physical 
activities.



Rating

The veteran's left knee disability has been rated as 10 
percent disabling since it was given service connection in 
the December 1983 decision.  It has been rated consistently 
under Diagnostic Code by analogy with instability or 
subluxation of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257; 38 C.F.R. § 4.20 (2004).  

Ratings authorized under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability are 10 percent for a 
disability that is slight, 20 percent for one that is 
moderate, and 30 percent for one that is severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The medical evidence on file concerning the current condition 
of the left knee indicates that the veteran does not have 
instability or subluxation of the left knee.  Findings to 
that effect are made in the reports concerning the October 
2001 VA examination of the joints (which cites negative 
Lachman's and McMurray's signs for the left knee) and the 
July 2002 VA examination of the joints.  The report 
concerning the private medical evaluation of the left knee 
performed in October 2000 is consistent with the findings in 
the VA examination reports:  it observes that the medial and 
collateral ligaments of the knee were stable, that a Lachman 
test for the knee was also negative, and that anterior and 
posterior drawer signs for the knee were negative.  
Counterposed to this medical evidence are the statements by 
the veteran, given directly to VA or referred to in the 
medical records and examination reports, that his left knee 
is unstable, "gives out," and "buckles."  This is 
competent evidence shedding light on the experience that the 
veteran has of his left knee disability.  38 C.F.R. 
§ 3.159(a)(2); see Bruce, 11 Vet. App. at 410-11.  The Board 
has considered these accounts.  However, because they are not 
supported by the medical evidence but instead are 
contradicted by it, the Board cannot conclude that the 
veteran's left knee disability should be given a compensable 
rating, much less one of 10 percent, under Diagnostic Code 
5257.  Rather, the weight of the evidence shows that the 
veteran's left knee disability is not characterized today by 
symptoms comparable to subluxation or instability.  Thus, the 
disability should not be evaluated under Diagnostic Code 
5257.  See Butts v. Brown, 5 Vet. App. 532, 537-40 (1993).  

The evidence on file, both medical and the veteran's own 
statements, concerning the current condition of the left knee 
shows that the predominant features of the left knee 
disability are arthritis, pain, and limitation of motion.  
Thus, the Board finds that the left knee disability should be 
rated as arthritis and not as a disability comparable to 
instability or subluxation of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In reaching this conclusion, 
the Board notes that the General Counsel of VA has held that 
contrary to the general rule that separate evaluations may 
not be given for the same disability, separate evaluations 
may be given for lateral instability of a  knee and arthritis 
of that knee if both are clinically present.  See VAOPGCPREC 
23-97 (1997); VAOPGCPREC 9-98 (1998); cf. 38 C.F.R. § 4.14.  
In so holding, the General Counsel observed that Diagnostic 
Code 5257 does not concern limitation of motion but arthritis 
of a joint is rated on the basis of limitation of motion.  
Id.  In this case, however, separate evaluations for 
instability and arthritis of the left knee are not warranted 
by the facts because the medical evidence does not confirm 
that the left knee is unstable.

The medical evidence on file concerning the current condition 
of the left knee demonstrates that the veteran currently has 
degenerative joint disease of the left knee that has been 
confirmed by x-rays.  Arthritis of a joint that is 
established by x-ray findings is rated under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic 
Code 5003 directs that arthritis of a joint be rated on the 
basis of limitation of motion of the joint under the 
appropriate diagnostic codes.  Id.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261, respectively, which concern limitation 
of motion of the leg.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 concerns limitation of flexion, and 5261 
limitation of extension.  The General Counsel of VA has held 
that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same knee.  
VAOPGCPREC 9-04 (2004).  

Ratings authorized under Diagnostic Code 5260 for limitation 
of flexion of the leg are 0 percent when the flexion is 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 when limited to 30 degrees, and 30 percent when limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Ratings authorized under Diagnostic Code 5261 for limitation 
of extension of the leg are 0 percent when extension is 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.

The medical evidence on file concerning the current condition 
of the left knee shows that the veteran does not have 
restricted extension of the left knee.  The report concerning 
the October 2001 VA examination of the joints indicates that 
he achieved extension of the left knee to 0 degrees.  The 
report concerning the January 2002 VA examination of the 
joints indicates that his left knee was straight (that is, at 
extension to 0 degrees) and that is was not straight on 
account of ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.)  The September 2002 VA orthopedic note relates 
that the veteran exhibited full range of motion of the left 
knee.  No medical evidence on file confirms that extension of 
the left knee is restricted, nor does the veteran so allege.

The medical evidence on file varies concerning whether the 
veteran has restricted flexion of his left knee that is 
recognized by the rating schedule.  The report concerning the 
October 2001 VA examination of the joints indicates that he 
achieved flexion of the left knee to 130 degrees.  The 
September 2002 VA orthopedic note related that he exhibited 
full range of motion of the left knee.  These findings do not 
support either a compensable or a noncompensable rating under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  However, the report concerning the January 2002 VA 
examination of the joints indicates that flexion of the left 
knee is limited to as much as 30 degrees and furthermore, is 
accompanied by pain.  Although the examiner suggests in the 
examination report that the veteran's left knee flexion may 
be greater than 30 degrees, the examination findings do not 
corroborate that supposition.  In addition, both the medical 
evidence and the statements of the veteran indicate that he 
usually has pain in his left knee.  Pain is an important 
factor in the disability resulting from arthritis.  The 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (2004).

The Board finds that the evidence concerning the limitation 
of flexion of the veteran's left knee is in equipoise.  That 
being the case, reasonable doubt must be resolved in favor of 
the claim.  Flexion limited to 30 degrees warrants a rating 
of 20 percent under Diagnostic Code 5261.  Id.  Accordingly, 
the Board finds that the veteran has actual limitation of 
flexion of the left knee that warrants a rating of 20 percent 
under Diagnostic Code 5260.  38 C.F.R. § 4.7; see also 
38 C.F.R. § 3.102.  

The Board likewise concludes that the rating of the veteran's 
current disability of the left knee should not exceed 20 
percent.  

The Board has considered the evidence on file that the 
veteran has suffered loss of function of his left knee.  
38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 204-08.  This 
evidence shows mainly that function of the left knee is 
limited because of pain.  Statements of the veteran contained 
in the file indicate that he sometimes wears a brace on his 
left knee and cannot sit, stand, or walk for a significant 
time without increased left knee pain.  However, the report 
concerning the December 2002 VA examination indicates that by 
his own account, the veteran, although not able to manage all 
of the lifting and weight-bearing that working as a mail 
handler requires, is able to perform the normal activities of 
daily living, including driving a car.  On the basis of this 
evidence, the Board concludes that there is no additional 
disability resulting from loss of function of the left knee 
that is not addressed by the rating of 20 percent granted 
here.

A schedular rating exceeding that resulting from these 
evaluations, however, may not be assigned.  The only 
diagnostic code pertaining to a knee disability under which a 
rating of 50 percent or greater may be established is 
Diagnostic Code 5256, which concerns ankylosis of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004).  Under 
this provision, evaluations ranging from 30 to 60 percent are 
afforded for ankylosis of the knee.  However, there is no 
evidence that the veteran's left knee is ankylosed.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.)  Indeed, the report 
concerning the VA examination performed in February 1999 
notes specifically that the left knee was not ankylosed.

The Board has considered all other provisions of the rating 
schedule potentially applicable to the veteran's knee 
disabilities.  These include Diagnostic Code 5262, which 
concerns nonunion or malunion of the tibia and fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).  The use of 
this Code would be inappropriate, however, because there is 
no medical evidence of nonunion or malunion of the tibia and 
fibula.  Other diagnostic codes pertaining to the knee - - 
Diagnostic Codes 5258 (concerning dislocation of the 
semilunar cartilage), 5259 (concerning removal of the 
semilunar cartilage), and 5263 (concerning genu recurvatum) - 
- are similarly inapplicable because the knee disabilities 
are not manifested by such symptoms or findings.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2004).

The Board has considered whether a separate evaluation should 
be granted for scarring of the left knee.  In most instances, 
separate ratings may not be established for the same 
disability because the evaluation of one disability under 
different diagnoses is prohibited.  38 C.F.R. § 4.14.  
However, separate evaluations are warranted for different 
disability manifestations, even when all are associated with 
the same service-connected injury or disease, provided that 
the symptomatology of one problem does not overlap with that 
of another.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.25(b) (2004) ("[T]he disabilities 
arising from a single disease entity . . . are to be rated 
separately as are all other disabling conditions. . . ."). 

The Board finds, however, that neither the medical evidence 
on file concerning the current condition of the veteran's 
left knee nor the veteran's own statements contained in the 
file attribute to the scarring any symptomatology indicative 
of a disability of the skin or otherwise separate and 
distinct from that associated with the arthritis.  The report 
concerning the January 2002 VA examination of the joints 
indicates that no such symptomatology was identified by the 
examiner.  In addition, although any restriction of left knee 
motion produced by the scarring would be addressed by the 
rating assigned here for limitation of flexion, the 
examination report noted specifically that scarring had not 
produced any limitation of motion of the knee.  Therefore, a 
separate evaluation for left knee scarring is not warranted 
in this case.  In so finding, the Board has considered both 
the amended rating criteria applicable to scars and other 
disabilities of the skin, see 67 Fed. Reg. 49,950 (July 31, 
2002), and the rating criteria as they existed prior to the 
amendments.  See Green v. Brown, 10 Vet. App. 111, 116-19 
(1997); 38 U.S.C.A. § 5110(g) (West 2002).

Accordingly, an evaluation of 20 percent for limitation of 
flexion of the left knee resulting from arthritis will be 
granted in this case.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

iii.  Extraschedular rating, left knee disability

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2004).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The veteran has asserted that he has missed approximately 
one-third of his work days from back or knee pain and 
numerous work days because of left knee pain.  He has 
produced employment records denoting absences from work, 
although the reasons for the absences are not documented.  
However, this evidence does not suggest that his left knee 
disability may have interfered with his employment beyond the 
degree already contemplated by the rating schedule.  The 
disability rating of 20 percent granted here itself 
recognizes that the veteran's industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  There is no evidence of any of the extraordinary 
factors contemplated by 38 C.F.R. § 3.321(b)(1).  
Accordingly, the Board finds that the criteria for referral 
of the veteran's left knee disability for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).


ORDER

A rating of 20 percent for arthritis of the left knee is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


